DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are currently pending in U.S. Patent Application No. 16/761,957 and an Office action on the merits follows.

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


	Claim Objections	
	Claims 3, 4, 6, 8 and 17 are objected to because of the following informalities:  
Claim 3 contains a typo ‘node,;’ in line 8.  Line 7 is missing an article before ‘object’ in ‘failing to search for object’.
Claim 4, line 7 presents ‘one or more node’ wherein node reads in the singular as compared to plural ‘nodes’.
Claim 6, line 3, reads ‘each of the non-leaf node’ wherein ‘node’ similarly reads in the singular.  Transition between lines 4 and 5 may benefit from a phrase/language such as “the plurality of instructions further comprise:”.
Claim 8, line 3 features language ‘an instruction traveling’ missing language making it clear that the instruction itself is not doing the travelling, but instead is ‘for’, or accomplishes a traveling performed by something other than the instruction itself.  Examiner encourages review of the claims as a whole as additional instances of such informalities/differences in sentence structure may be present/resultant from translation.  Line 5 features a typo ‘candidate objects;,’.
Claim 17, line 4, contains a typo(s) ‘non-leaf mode’ and ‘index tress’.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Claims 3-4, and 13-19 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 3 recites the limitation in part, “between the first node corresponding to the first context element and the second node corresponding to the second context element”.  There is insufficient antecedent basis for these limitations in the claim.  More specifically, it is not understood to inherently be the case that a context element has/is connected to a certain/specific corresponding node, however the language ‘the’ preceding each of the first and second nodes, paired with ‘corresponding’ asserts that this relationship has already been established.  Examiner understands the limitations in general as an attempt to establish such a relationship/requirement.  Additionally, in line 4, it is ‘a second node’ that is the lowermost node, where Applicant may have intended for the second node to be that ‘the second node’ referenced more specifically.  For the purposes of compact prosecution Examiner reads those first two instances of language ‘the’ to read ‘a’ establishing the required basis therein, and that ‘a’ of line 4 to read ‘the’.  Line 8 of claim 3 also presents a typo “second node,; and”, and line 7 lacks an indefinite/definite article preceding the term ‘object’.  As an additional consideration, basis for ‘the lowermost node’ may not inherently be established for an instance wherein both the first and second nodes reside at a same depth/layer.  Examiner additionally notes, the term ‘failing to search for object’ is interpreted to include a search that is attempted but fails to produce a reliable/desired result (e.g. no match found, a match below a threshold confidence, etc.) – and not strictly limited to a search not being performed. For the purposes of interpretation more generally, ‘a search’/’for searching’ is not understood to require an imaging matching per se, but instead/minimally a node selection and ultimately an object result/identifier/image retrieval based on one or more finally determined nodes.  Regarding claim language in general, Examiner has made best efforts to interpret limitations in view of the disclosure as a whole – and less literally for instances/differences in sentence structure that may have arisen over the course of translation. 
Claim 4, line 1, references ‘the first note’ that may be intended to read ‘the first node’ however lacks antecedent basis in the technical sense for the current language.  Examiner also notes the claim as a whole may be unclear as it appears to require that first node to have a depth of N while simultaneously having a depth of N+2, and uses the same placeholder ‘N’ to represent what may be two different/unique natural numbers.  Line 3 presents no semicolon before that indented portion ‘an instruction for searching’ and it is not clear as to whether or not said instruction is a new instruction or further modifying any of those previously established.  Line 5 presents the language ‘one or more node’ wherein node is in the singular.  For the purposes of compact prosecution, Examiner understands the second node to be at least two layers lower on the index tree, as compared to the first node – with similar interpretation for ‘failing to search’ as identified above.  Additionally that instruction has basis newly established, and the pre-amble of claim 4 and/or language between ‘on the index tree,’ an ‘an instruction’ maybe modified to clarify that the plurality of instructions further comprise said instruction.
Claim 13 recites the limitation in part, “based on sensing the trigger”.  There is insufficient antecedent basis for this limitation in the claim.  Applicant may have intended for claim 13 to depend on claim 12, alternatively, ‘the’ may be read as ‘a’ establishing the required basis therein. 
Claim 14 recites the limitation in part, “based on sensing the trigger”.  There is insufficient antecedent basis for this limitation in the claim.  Applicant may have intended for claim 14 to depend on claim 12, alternatively, ‘the’ may be read as ‘a’ establishing the required basis therein. 
Claim 15 recites the limitation in part, “wherein the external device is configured to”.  There is insufficient antecedent basis for this limitation, ‘the external device’ in the claim.  Examiner notes it is not necessarily the case that ‘a method for improving security of claim 1’ (wherein claim 1 is a system/device claim) inherits/requires any of those structural or functional limitations of device claim 1.  Claim 15 line 5 also recites the limitation in part, “the vulnerability encryption algorithm”, which lacks proper antecedent basis.  Applicant’s Specification is also limited in terms of details related to the language of claim 15 – however the claim itself constitutes original disclosure.  The absence of details in Applicant’s Specification may serve to suggest a routine/obvious nature of such a collection as claimed, however disclosure as a whole provides little in terms of appropriate interpretation for at least those terms lacking properly established basis – such as what may constitute ‘the vulnerability encryption algorithm’, what information is transmitted to the electronic device, and what may serve as ‘an application using the vulnerability encryption algorithm’ accordingly.  Examiner notes it may be preferred to amend claim 15 to depend on e.g. claim 16, or a method corresponding to the system/device of claim 1 (claim 16 does not require any hierarchical connection(s) between nodes based on any semantic relation(s)), cancel the claim entirely, and/or alternatively present the limitations of claim 15 as a dependent claim further detailing the manner in which the electronic device is communicatively coupled with an external device/system configured to perform such a collection, generation, and transmission corrected to establish required basis therein and adopt any plain meaning interpretation(s) appropriate.  
Claim 16, line 6, recites “selecting a node of interest among the plurality of candidate objects using the node of interest”, which is unclear as it appears to require the selection of something using itself, and/or suggests that what is selected (for the limitation in question) is not actually a ‘node of interest’ but instead ‘an object of interest’ (claim 17 line 9 supports such an interpretation).
Claim 17, line 7, recites the limitation in part “the leaf node”.  There is insufficient antecedent basis for this limitation in the claim.  See also notes/objections above regarding typos in line 5.  For the purposes of compact prosecution, that first instance of the language ‘the leaf node’ is read as ‘a leaf node’ instead, establishing the required basis therein.  Line 9 presents the limitation, “the selecting the object of interest” which lacks antecedent basis – correctable in view of those notes as presented above for the case of claim 16, which would serve in establishing the required basis.
Claim 18, line 5, recites the limitation in part “of the current node”.  There is insufficient antecedent basis for this limitation in the claim.  Examiner understands ‘the current node’ to reference e.g. a node that was previously traveled to in the repetition of an instruction to travel as presented for claim 17.  For the purposes of compact prosecution, ‘the’ is read as ‘a’.
Claim 19, line 5, features similar language “the current node”, as identified above for the case of claim 18 and is rejected accordingly.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1-3, 5, 9, 12-13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ioffe et al. (US 9,588,990), cited by Applicant.

As to claim 1, Ioffe discloses an electronic device (col 15 lines 1-25 system of Fig 5 implementing search system 100) comprising:
a processor (Fig. 5, processor 504, processor(s) of device 102);
a display for displaying an image (Fig. 2, 214, displayed images associated with user query, col 3 lines 30-45 “interface 110 receives the user query 103 from the client device 102. The user query 103 can include an image file that the user uploads. Alternatively, the user query 103 can specify an image. As an example, an image for the user query 103 can be selected or specified by the user operating a browser or image/video rendering application on the client device 102. As another example, the user query 103 can correspond to video input selected by the user operating a video rendering or editing application on the client device 102”, col 8 lines 25-40); and
a memory storing a plurality of instructions executed by the processor (Fig. 5 memory 506, col 14 lines 50-65, col 15 lines 1-10),
wherein the plurality of instructions comprise:
an instruction for obtaining context data associated with an image displayed on the display (col 3 lines 60 – col 4 line 10 “In some variations, metadata and contextual information can be used in processing the search query 103, 105. For example, the interface 110 can include functionality for parsing or extracting text, metadata, and other information provided with the seed image 112. Additionally, the interface 110 can operate to extract metadata such as tags provided with the user query 103. In variations, the interface 110 can extract text and other information or data from a web page, in connection with locating an embedded image for use in performing image similarity operations. As another addition or variation, the interface 110 can determine contextual information with the respective search query 103, 105. As described below, some variations provide for use of text, metadata, content and/or other contextual information in order to determine semantic classifications for the seed image 112”, col 6 lines 20-25 “including to determine feature sets for images, extract metadata and tags, and extract or process text or contextual information with the individual images”);
an instruction for selecting a node (Fig. 4A, any of those intermediate nodes 414 between root 410 and leaf nodes 420 – permissible interpretation(s) may include essentially any node, to include leaf nodes themselves, col 9 lines 5-15, col 13 lines 55-60 “the classifier 130 can include or integrate processes that perform image analysis to identify the best matching category leaf nodes. By limiting the comparison between the input image and the images of the leaf nodes in dimensionality or granularity, the classifier 130 is able to perform a multitude of comparisons against a relatively large number of images associated with leaf nodes in the classification hierarchy. A match may be deemed to exist between the input image and one or more leaf nodes if some or all of the images associated with the particular leaf node are similar based on a predetermined threshold or criterion for comparison. As an addition or alternative, a match may be deemed to exist between the input image and a set of one or more leaf nodes that are deemed to be the best match to the input image”), among nodes of an index tree for searching for a sample image (Fig. 4A, col 8 lines 45-50 “In some implementations such as shown by FIG. 4A and FIG. 4B, the semantic classifications are structured into a defined hierarchy of classification labels”, col 13 line 5 “Each leaf node 420 can be defined by a semantic label and a set of images”) corresponding to a candidate object of the image (Fig. 4A, 170 for the search/return of images 430 in response to query/input 103/105), of interest corresponding to the context data by using the context data (col 4 lines 5-10, col 6 line 40 “the indexing engine 170 partitions its record of images into semantic classifications, based on the semantic class definition 162”, col 11 lines 1-5), and selecting the node of interest using a comparison result between a subject of each node of the index tree and the context data (comparison(s) based on feature sets of 120, col 4 lines 10-20, “feature representation component 120 can operate to determine one or more feature sets for the seed image 112. Each feature set can correspond to a quantitative representation of the seed image, such as a matrix representation of visual features that include one or more of color, texture, pattern, or shape. In one aspect, the feature representation component 120 determines a first feature set 123 for the seed image 112 for purpose of classification. The classifier 130 is able to determine one or more semantic classifications for the seed image 112 based on the first feature set 123”, col 5 lines 50-55 “comparison component 140 uses the criteria 113 to determine a set of similar images from the image index 160.  As described below, the image index 160 may be structured to include various types of information about image content, including feature representations of the image content, and semantic classifications or categorizations made of the identified image content”, col 6 lines 10-20, col 9 lines 16-26, col 12 lines 45-60); and
an instruction for selecting an object of interest among candidate objects included in the image by using the node of interest (arrival at a leaf node and corresponding semantic classification for an input/query image 103/105, e.g. ‘cathedral’ or ‘steeple church’ as an object of interest for a corresponding/input building);
wherein the index tree is hierarchically connected to another node in accordance with a semantic relation among subjects of each node (Fig. 1 170, Indexing engine 170 comprising Index Classifier 174 in conjunction with Semantic Class Definitions 162, col 6 line 40 “the indexing engine 170 partitions its record of images into semantic classifications, based on the semantic class definition 162”, col 9 lines 40-51 “In one implementation, such as described with FIG. 4A, a hierarchical arrangement can be used to define relationships amongst determined classifications. Each semantic classification can be associated with a set of images, and/or matrix values for images that are deemed to represent that semantic classification. Numerous semantic classifications can be identified for the semantic class definition 162. For example, thousands or hundreds of thousands of classifications may be identified as part of the semantic class definition 162”, col 13 lines 10-20 “Thus, each branch node can provide a species for a preceding node that is, or is closer to, the root node, and each branch node can provide a more generic category designation for another node that is, or is closer to, one of the leaf nodes. In this way, the semantic classification definition 162 can correspond to a hierarchy in which a multitude of semantic classifications are represented by leaf nodes”, col 14 lines 50-65 “semantic classifier 132 determines a set of semantic classifications 125 for seed image 112. In some aspects, the classifications can include both positive labels that specify a class that is relevant to the seed image 112, and negative labels that specify a class that is not relevant to the seed image 112. Additionally, multiple relevant classifications can be assigned to the seed image 112. In examples, two or more semantic classifications or categories can be positively assigned for the given seed image 112. In some examples, several (e.g., ten or more) semantic categories designations may be assigned to the seed image 112. Thus, the set of semantic classifications 125 can include multiple positive semantic classifications”).

As to claim 2, Ioffe discloses the device of claim 1.
Ioffe further discloses the device wherein the context data comprises a plurality of context elements (metadata tags, extracted text, col 6 lines 55-65, wherein elements may correspond to individual words, tags, etc. and/or different types of context information used in conjunction e.g. metadata and extracted text), and instructions for selecting the node of interest comprise instructions for selecting a lowermost node among the plurality of nodes corresponding to the plurality of context elements as the node of interest (selection of e.g. leaf node(s) 420 associated with semantic classification based on contextual information, col 4 lines 5-10, col 11 lines 1-10).

As to claim 3, Ioffe discloses the device of claim 2.
Ioffe further discloses the device wherein the plurality of context elements comprise a first context element (contextual information contributing to a first/broader semantic classification, col 4 lines 5-10, col 11 lines 1-10) and a second context element (contextual information contributing to a second/more specific semantic classification, col 4 lines 5-10, col 11 lines 1-10) and, based on the lowermost node between the first node corresponding to the first context element and the second node corresponding to the second context element being a second node (various contextual elements contributing to differing semantic classifications associated with e.g. a leaf node and one or more intermediate nodes above it), the instruction for selecting the object of interest comprises: 
an instruction for searching for an object corresponding to the first node among the plurality of candidate objects based on failing to search for object, among the candidate objects, corresponding to the second node (Fig. 4A a lowermost node of two nodes falling outside of desired/threshold similarity distance, col 14 lines 1-30); and
an instruction for selecting an object of interest among candidate objects included in the image using the first node (return of sample images associated with a genus/branch node representing a more generic classification/category designation, for instances that the lower/leaf is too specific/disqualified based on similarity distance, col 13 lines 1-20, col 14 lines 1-20 – e.g. leaf node has lower degree of similarity as compared to branch node above it).

As to claim 5, this claim is the device claim consisting of those searching and selecting limitations as presented for the case of claim 3, absent corresponding context elements, and is rejected accordingly in view of that search and selection disclosure as identified for the case of claim 3 above.

As to claim 9, Ioffe discloses the device of claim 1.
Ioffe further discloses the device wherein the instruction for obtaining the context data obtains context data matched with a subject of at least some nodes among the nodes of the index tree (col 4 lines 5-10, col 11 lines 1-10 in view of col 13 lines 10-20 “a sequence of branch nodes that extends from each leaf node to the root node corresponds to a series of progressively more generic semantic classifications that are relevant to one another. Thus, each branch node can provide a species for a preceding node that is, or is closer to, the root node, and each branch node can provide a more generic category designation for another node that is, or is closer to, one of the leaf nodes. In this way, the semantic classification definition 162 can correspond to a hierarchy in which a multitude of semantic classifications are represented by leaf nodes”).

As to claim 12, Ioffe discloses the device of claim 1.
Ioffe further discloses the device wherein the instruction for obtaining the context data comprises an instruction for obtaining the context data based on sensing a trigger of an object of interest selection operation (Fig. 2, UI manipulation to initiate query 103/105 input parameters/image(s), enabling the input of query text in 210, col 3 lines 60-65, col 8 lines 25-50), and
wherein the trigger is indicative of sensing an operation associated with the image of a user of the electronic device (UI sensing the initiation of a query, as the ‘operation associated’ with the query image of a user of client device 102, col 8 lines 25-50).

As to claim 13, Ioffe discloses the device of claim 1.
Ioffe further discloses the device wherein the display is a touch display (cell phone/mobile device consumer electronics disclosure of col 14 lines 55-65), 
the instruction for obtaining the context data comprises, based on sensing the trigger of the object of interest selection operation, an instruction for obtaining the context data (Fig. 2, UI manipulation to initiate query 103/105 input parameters/image(s), enabling the input of query text in 210, col 3 lines 60-65, col 8 lines 25-50), and
the trigger is indicative of displaying a keyboard on the display while the image is being displayed (Fig. 2 UI in view of client device 102 embodiments to include cell phone col 14 lines 55-65).

As to claim 16, this claim is the method claim corresponding to device claim 1 and is rejected accordingly.  Examiner notes claim 16 is broader in scope as compared to claim 1, in view of those limitations present instead in claim 17 (specifically “the index tree is hierarchically connected to another node in accordance with a semantic relation among subjects of each node” omitted from claim 16 but present in claim 1).


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 10-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ioffe et al. (US 9,588,990) in view of Huang et al. (US 2010/0260426).

As to claim 10, Ioffe discloses the device of claim 1.
Ioffe fails to explicitly discloses the device wherein the instruction for obtaining the context data comprises obtaining positioning information of the electronic device as the context data.
Huang evidences the obvious nature of contextual data facilitating an image/visual search query wherein context data comprises obtaining positioning information of the electronic device as the context data ([0008] “According to one implementation, the mobile device can comprise sensors that acquire contextual data associated with the acquired image and include the contextual data in the visual search query. Contextual data can include, for example, a Global Positioning System (GPS) location fix, an Assisted GPS (A-GPS) location fix, a Galileo system location fix, a tower trilateration fix, user-entered text or auditory information, an accelerometer reading, a gyroscope reading, a temperature reading, etc.”, [0032] “Mobile device 130 can also include the capability to detect the location, position, orientation, movement, and/or other contextual data associated with mobile device 130 when generating image 100”, [0063]).  Huang further suggests the manner in which such context data may facilitate a more accurate visual search query response/result, and additionally teaches/suggests ([0045]) an indexing according to metadata and/or contextual data to include a GPS location, a location identifier, and the like.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of Ioffe such that the context data therein comprises positioning information of the electronic device as taught/suggested by Huang, the motivation as similarly taught/suggested therein that such a context data may serve to provide a more accurate and/or efficiently determined visual search query response.

As to claim 11, Ioffe discloses the device of claim 1.
Ioffe teaches/suggests the device wherein the instruction for obtaining the context data comprises an instruction for obtaining a text that is obtained by converting voice data input through a microphone while the image is being displayed on the display as the context data (col 2 lines 60-65 “In some implementations, the query 103 can be accompanied by other forms of input, such as text input or audio input”). 
Huang evidences the obvious nature of contextual data facilitating an image/visual search query wherein context data comprises a text that is obtained by converting voice data input through a microphone while the image is being displayed on the display as the context data ([0063] “mobile device 130 can acquire contextual data associated with the acquired image. Mobile device 130 can acquire the location, position, orientation, movement, and/or other contextual data associated with mobile device 130 when acquiring the image or processing the image to detect objects. For example, the contextual data can include ... user-entered textual or auditory information, such as a text or voice message like "at the U.S. Open," passive information like background noise, and directives like "who is the lady on the left?" or "what is the lady on the left wearing?"”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of Ioffe such that the context data therein comprises a text that is obtained by converting voice data input through a microphone while the image is being displayed on the display as the context data, as taught/suggested by Huang, the motivation as similarly taught/suggested therein that such a context data may serve to provide a more accurate and/or efficiently determined visual search query response.

As to claim 14, Ioffe discloses the device of claim 1.
Ioffe further discloses the device wherein the instruction for obtaining the context data comprises an instruction for obtaining the context data, based on sensing the trigger of the object of interest selection operation (Fig. 2, UI manipulation to initiate query 103/105 input parameters/image(s), col 3 lines 60-65, col 8 lines 25-50), and
Ioffe fails to explicitly disclose the trigger is indicative of sensing a screen capture manipulation.
Huang evidences the obvious nature of an image/visual search query input initiated/triggered based on sensing a screen capture manipulation ([0031] “Mobile device 130 can also retrieve one or more stored images or capture one or more frames of a video to generate image 100”, [0038]).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of Ioffe such that instruction for obtaining context data is based on sensing a trigger indicative of sensing a screen capture manipulation as taught/suggested by Huang, the motivation as similarly taught/suggested therein that such a triggering event facilitates a potentially more convenient generation of query/input images while reducing an intermediate step of uploading said query/input image by instead referencing a file location/path housing e.g. a screen capture, and potentially eliminating the need for the storage of such a screen capture, copyrighted material, etc.


2.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ioffe et al. (US 9,588,990) in view of Bogazzi (US 10,909,166).

As to claim 15, Ioffe discloses the device of claim 1.
Ioffe fails to explicitly discloses the device further comprising/associated with (see those notes regarding method claim 15 failing to inherit/require structural/functional limitations of device claim 1) an external device (Ioffe does disclose 100 may be co-located or remote/separate from client device 102, see col 3 line 1) configured to:
collect vulnerability information of an encryption algorithm and transmit the vulnerability information to the electronic device, stricken in view of corresponding 112(b) above and lack of associated disclosure identifying appropriate interpretation for ‘the vulnerability encryption algorithm’).
Bogazzi evidences the obvious nature of an image search system/method configured to collect vulnerability information of an encryption algorithm and transmit the information to the electronic device (notification of potential privacy issues and/or licensing constraints associated with service use col 5 lines 45-65 “many examples provided herein describe a user's search inputs being identifiable (e.g., a user's search history identifying the user's interactions with images from a search result), or download history for images being stored, each user may grant explicit permission for such user information to be shared or stored. The explicit permission may be granted using privacy controls integrated into the disclosed system. Each user may be provided notice that such user information will be shared with explicit consent, and each user may at any time end having the information shared, and may delete any stored user information. The stored user information may be encrypted to protect user security ... Additionally, the user can, at any time, adjust appropriate privacy settings to selectively limit the types of user information stored in memory, or select the memory in which the user information is stored (e.g., locally on the user's device as opposed to remotely a server)”). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of Ioffe to further comprise a collection of vulnerability information and transmitting said information/notification to the electronic device as taught/suggested by Bogazzi, the motivation as similarly taught/suggested therein that such a collection and transmission/notification may serve to enhance/maintain user privacy in addition to verifying proper and/or intended functioning of services offered/provided to a user of client device 102 in a manner respecting the user’s informed consent.

Additional References
Prior art made of record and not relied upon that is considered pertinent to applicant's disclosure:
Additionally cited references (see attached PTO-892) otherwise not relied upon above have been made of record in view of the manner in which they evidence the general state of the art.

Allowable Subject Matter
	Claims 4, 6-8 and 17-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, typographical informalities objected to, and to include all of the limitations of the base claim and any intervening claims.  References of record fail to serve in any obvious combination teaching each and every limitation as required therein.  Ioffe teaches/suggests certain limitations of the e.g. claims 6-8 and 17-19 in isolation, such as leaf and non-leaf nodes, feature data associating nodes and children node(s), sample images 430 corresponding to leaf nodes 420, etc., however fails to teach/suggest each and every limitation as required by the claim(s) as a whole.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796. The examiner can normally be reached Mon - Fri 9:00 - 6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IAN L LEMIEUX/Primary Examiner, Art Unit 2669